Title: To James Madison from William Browne, 4 March 1824
From: Browne, William
To: Madison, James


        
          Sir,
          Fredg. 1824 March 4th
        
        Being an entire stranger, I feel considerable hesitation in addressing you; The interest I feel however in the wellfare of the Gentleman in whose behalf I write, will, I trust excuse the liberty. If I mistake not, an acquaintance has for some time existed between you an[d] Wm. S. Stone Esqr. of this place. I am nearly connected with Mr. Stone, having married into his family, and have had an opportunity of ascertaining that misfortune has pressed hard on him; commercial difficulties have swept away most of his property, and left him, in the decline of life, with a family, in a great measure dependant on his personal exertions for support. Under these circumstances I have ventured to bespeak your influence in obtaining a situation for him under the government. I observe from the papers that several vacancies have lately occurred, and very recently that of auditor to the Navy Department by the death of Col. Freeman.
        Of Mr. Stones entire capability of discharging with credit, the duties of any situation connected with the financial concerns of a department I expect you are informed. Mr. Stone is entirely uninformed of the step I have taken, and I should wish him to remain, totally ignerant of it. I know well his delicacy of feeling, on matters of this kind and that his feelings would be severely wounded, was he ever to learn that such an application had been made. Respectfully, Sir, your Obt St.
        
          Wm. Browne
        
        
          P.S. Since writing the above, I am informed by Mr. Stone of his intention to go on to the city this afternoon, probably with the intention of applying for the situation I have before alluded. Your assistance would be most thankfully acknowledged.
          
            Wm. B.
          
        
      